Citation Nr: 0427478	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

The current appeal to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.



The RO, in pertinent part, denied entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adaptive housing or a special home adaptation 
grant.

In January 2003 the veteran submitted a statement wherein he 
advised that he was withdrawing his previous requests to 
provide oral testimony before a Decision Review Officer or a 
Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal.

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to his claim in its statement of the case 
furnished to him in September 2002; however, he has not been 
provided specific notice of the VCAA and this law's 
requirements, particularly VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

Service connection has been granted for post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; type II 
diabetes mellitus, evaluated as 20 percent disabling; 
peripheral neuropathy of the right lower extremity, evaluated 
as 10 percent disabling; peripheral neuropathy of the left 
lower extremity, evaluated as 10 percent disabling; and 
sexual dysfunction associated with type II diabetes mellitus, 
evaluated as noncompensable.

The combined schedular evaluation is 70 percent (bilateral 
factor considered).  Entitlement has been established for a 
total compensation evaluation based on individual 
unemployability (TDIU).  Entitlement has been established for 
special monthly compensation based on loss of use of a 
creative organ.

The veteran was last formally examined by VA in July 2001.  
An examination for diabetes mellitus shows the examiner 
recorded that the claims file had not been made available for 
review in conjunction with the examination.  The July 2001 VA 
joints examination report suggests that again the claims file 
had not been made available for review as the examiner 
appeared to be relying on the veteran's subjectively 
furnished medical history.

The fact that the July 2001 VA examinations were conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  

In any event, the July 2001 VA examinations are considerably 
out of date and provide no contemporaneous clinical evidence 
addressing the criteria for eligibility to receive financial 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.  Briefly, the criteria for 
specially adapted housing require that service-connected 
disability be productive of loss of use of extremities, 
blindness in both eyes, and/or residuals of organic disease 
or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  In the 
alternative, the criteria for special home adaptation grants 
briefly require that service-connected disability be 
productive of blindness in both eyes or anatomical loss or 
loss of use of both hands.  The above cannot be determined on 
the basis of the medical evidence of record.

Contemporaneous, comprehensive VA orthopedic, neurological 
and ophthalmological examinations of the veteran would 
materially assist in the adjudication of the claimant's 
appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any of his service-
connected disabilities since July 2001.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special orthopedic, neurological, and 
ophthalmological examinations of the 
veteran by appropriate medical 
specialists including on a contract/fee 
basis if necessary for the purpose of 
ascertaining whether the veteran meets 
any of the criteria for specially adapted 
housing or special home adaptation grants 
in view of the nature and extent of 
severity of his service-connected 
disabilities.


The claims file, copies of 38 C.F.R. §§ 
2101(a)(b) (2003), and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiners address the following medical 
issues:

The orthopedic and neurological medical 
specialists should express opinions as to 
whether, due to his service-connected 
disabilities, the veteran has lost the 
use of any extremity, and suffers from 
residuals of organic disease or injury 
which so affect the functions of balance 
or propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

The ophthalmologist should express an 
opinion as to whether the veteran, due to 
his service-connected diabetes mellitus 
type II, suffers from blindness in both 
eyes having only light perception, or due 
to blindness in both eyes has 5/200 
visual acuity or less.

Any opinions provided by the examiners 
must be accompanied by a complete 
rationale, and should address as much as 
possible the provided criteria for 
specially adapted housing and special 
home adaptation grants.


6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
certificates of eligibility for financial 
assistance in acquiring specially adapted 
housing or a special home adaptation 
grant(s).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for certificates of eligibility for financial 
assistance in the purchase of specially adapted housing or 
special home adaptation grant(s), and may result in their 
denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


